Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 1 of 6
Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 2 of 6
Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 3 of 6
Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 4 of 6
Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 5 of 6
Case 18-12463   Doc 193   Filed 05/03/19 Entered 05/03/19 08:45:16   Desc Main
                           Document     Page 6 of 6
